PER CURIAM:
Andrew McGee appeals the district court’s order adopting the recommendation of the magistrate judge and granting-summary judgment for the City of Green-ville, South Carolina, in this action filed pursuant to the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12300 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McGee v. City of Greenville, No. 6:05-cv-02261-HMH, 2007 WL 465531 (D.S.C. Feb. 7, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.